- provide by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In August2011 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,392,981,563 72.8395 36.4197 Non-Voting Shares 47,552,489 2.4865 1.2432 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,392,981,563 72.8395 36.4197 Non-Voting Shares 47,552,489 2.4865 1.2432 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In August 2011 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 13,722,991 0.7175 0.3587 Non-Voting Shares 18,047,543 0.9437 0.4718 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Buy 22/ago 1,000 26.31 R$ 26,310.00 Non-Voting Shares Total R$ 26,310.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 13,722,991 0.7175 0.3587 Non-Voting Shares 18,048,543 0.9437 0.4718 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 6 0.0256 0.0256 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 6 0.0256 0.0256 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In August 2011 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 512,273 0.0267 0.0133 Non-Voting Shares 1,647,448 0.0861 0.0430 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Buy 31/ago 65 23.45 R$ 1,524.25 Common Shares Buy 31/ago 1,000 23.43 R$ 23,430.00 Common Shares Buy 31/ago 600 23.42 R$ 14,052.00 Common Shares Buy 31/ago 100 23.65 R$ 2,365.00 Common Shares Total R$ 41,371.25 Non-Voting Shares Buy 16/ago 6,500 26.95 R$ 175,175.00 Non-Voting Shares Buy 16/ago 6,000 27.02 R$ 162,120.00 Non-Voting Shares Buy 16/ago 6,000 27.10 R$ 162,600.00 Non-Voting Shares Buy 16/ago 1,800 27.05 R$ 48,690.00 Non-Voting Shares Buy 30/ago 3,000 27.18 R$ 81,540.00 Non-Voting Shares Buy 30/ago 5,000 27.25 R$ 136,250.00 Non-Voting Shares Buy 30/ago 400 27.26 R$ 10,904.00 Non-Voting Shares Buy 30/ago 400 27.27 R$ 10,908.00 Non-Voting Shares Buy 30/ago 4,200 27.28 R$ 114,576.00 Non-Voting Shares Buy 30/ago 2,100 27.48 R$ 57,708.00 Non-Voting Shares Buy 30/ago 3,000 27.50 R$ 82,500.00 Non-Voting Shares Buy 30/ago 100 27.54 R$ 2,754.00 Non-Voting Shares Total R$ 1,045,725.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 514,038 0.0268 0.0134 Non-Voting Shares 1,685,948 0.0881 0.0440 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In August 2011 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 10,207 0.0005 0.0002 Non-Voting Shares 160,221 0.0083 0.0041 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 26/ago 100 26.44 R$ 2,644.00 Non-Voting Shares Sell 26/ago 400 26.50 R$ 10,600.00 Non-Voting Shares Total R$ 13,244.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 10,207 0.0005 0.0002 Non-Voting Shares 159,721 0.0083 0.0041 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In August2011 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 11,254 0.0005 0.0002 Non-Voting Shares 16,666 0.0008 0.0004 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 11,254 0.0005 0.0002 Non-Voting Shares 16,666 0.0008 0.0004 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 12, 2011 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti ExecutiveDeputy Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
